DELAWARE VIP® TRUST Delaware VIP REIT Series (the “Series”) Supplement to the Series’ Standard Class and Service Class Summary Prospectuses (the “Prospectuses”), each dated April 29, 2016 Effective July 1, 2016, the following replaces the information in the Prospectuses in the section entitled “Who manages the Series? — Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust (a Delaware Statutory Trust) Portfolio managers Title with Delaware Management Company Start date on the Series Babak “Bob” Zenouzi Senior Vice President, Chief Investment Officer — Real Estate Securities and Income Solutions (RESIS) May 2006 Damon J. Andres, CFA Vice President, Senior Portfolio Manager May 1998 Scott P. Hastings, CFA, CPA Vice President, Portfolio Manager July 2016 Neither Delaware Management Company nor its affiliates referred to in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL), a subsidiary of MGL and an affiliate of Delaware Management Company. MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. The Series is governed by U.S. laws and regulations. Please keep this Supplement for future reference. This Supplement is dated July 7, 2016.
